Case 2:20- -M- ~30046- DUTY ECF No. 1 filed 01/30/20 PagelD.1° Page 1 of 4

AUSA: Maggie Smith

Telephone: (3 13) 226-9135
“AQ 91 (Rev. 11/11) Criminal Complaint = Special Agent:

- Nate Triezenberg, ATF Telephone: (810) 347-3408

UNITED STATES DISTRICT COURT

for the’
Eastern District of Michigan
United States of America

Vv. ne

Case:2:20-mj-30046
Antonio Anthony Ashford eneaTanenl “mapu
| | Filed: 01-30-2020 At
| CMP USAV. ANTONIO ANTHONY ASHFORD
| (NA)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of January 30, 2020 in the county of Wayne __ in the
Eastern _ District of _ Michigan , the defendant(s) violated: |
Code Section — Offense Description
18 U.S.C § 922 (g) Felon in possession of a Firearm ‘

This criminal complaint is based on these facts:
See attached affidavit _

| Continued on the attachéd sheet. Af E
- Complainant's signature

" Nate Triezenberg, Special Agent, ATE. .

: Printed name and title
Sworn to before me and signed in my presence. » p\ A>
Date: _ 1/30/2020 .

City and state:_Detroit, MI

A> 'S signature

Hon. David R. Grand, United States Magistrate Judge
_ Printed name and title
Case 2:20-mj-30046-DUTY ECF No. 1 filed 01/30/20 PagelD.2 Page 2 of 4

AFFIDAVIT

I, Special Agent Nathan Triezenberg,. being duly sworn, depose and state the

following:

1.

I make this affidavit from personal knowledge based on my participation in
this investigation, including writing and review of reports by myself and/or

other law enforcement agents, communications with others who have personal

_knowledge of the events and circumstances described herein, and information

gained through my training and experience. The information outlined below
is provided for the limited purpose of establishing probable cause and does
not contain all details or all facts of which I am aware relating to this
investigation.

I have been employed with the U.S. Bureau of Alcohol, Tobacco, Firearms

and Explosives (ATF) since September 2015. I have received formal training

through participation and successful completion of the ATF Special Agent
Basic Training as well as training at the Federal Law Enforcement Training
Center’s Criminal Investigator Training Program.

I, along with other law enforcement personnel, are currently conducting an

investigation involving federal firearms violations by

- Antonio Anthony ASHFORD (DOB: XX/XX/1989). Specifically, a violation

of Title 18 U.S.C. Section 922(g)(1)- Possession of a Firearm by a Felon.
_ Case 2:20-mj-30046-DUTY ECF No. 1 filed 01/30/20 PagelD.3 Page 3 of 4

On January 30, 2020, the | United States Marshal Service conducted
surveillance of ASHFORD in an effort to execute an arrest warrant for cocaine
possession out of Oakland County. Law enforcement identified ASHFORD
in the driver’s seat of a grey Chrysler 300, parked in the driveway of gOXX
: Sussex, in the city of Detroit. |

Law enforcement approached the vehicle, and ordered ASHFORD ‘to vet out.
AHSFORD exited the vehicle, and indicated to law enforcement that there |
would be a gun in the car, and directed them to look in between the driver seat
and driver’s side console. |

Law enforcement located a Springfield Armory .40 caliber XD pistol with an ~
extended magazine stuffed in between the driver seat and driver’s side
console, where ASHFORD indicated it would be located, The magazine was
sticking up in plain view.
ASHFORD was provided his Miranda rights and agreed to speak with law
enforcement. AHSFORD admitted the firearm belonged to him, and stated
that he traded a car for the firearm. |
AHSFORD is prohibited from possessing a firearm as a result ofa 20 10 felony

conviction for a controlled substance violation out of Oakland County. |
Case 2:20-mj-30046-DUTY EGF No. 1 filed 01/30/20. PagelD.4 Page 4 of 4

9. | The firearm described above was examined by the affiant, who is trained and

is recognized as an authority on interstate nexus. It was found that the firearm
‘was manufactured outside of the state of Michigan.

10. . Based on the aforementioned facts, I have probable cause to believe that on.

or about. J anuary 30, 2020, in the Eastern District of Michigan, Antonio

oo ASHFORD did knowingly violate 18 U.S.C. § 922(@\(1), by unlawfully

| possessing a firearm while being prohibited as a felon.

Accordingly, your. Affiant respectfully requests that this Court issue an arrest

“warrant.
Ze=S 7

Special AgentWathan Triezenberg,
‘Bureau of Alcohol, Tobacco,
Firearms and Explosives

“e J ie nL before me this 30th day 0 of J anuary 2020

- United States el a
Dod 6 Grd 0.52 Magic Suge

~ Date: | (30/020 |

ON

 

 

 
